MOORE, Circuit Judge,
concurring.
In its brief on appeal, ODHS raises the defense of Eleventh Amendment immunity. Because this argument implicates our jurisdiction, I would consider it despite ODHS’s failure to raise it in the district court. See Wilson-Jones v. Caviness, 99 F.3d 203, 206 (6th Cir.1996), amended by 107 F.3d 358 (1997). Because state agencies generally are immune from suit in federal court, ODHS should have been dismissed from this case.
The Eleventh Amendment has been held to prohibit private citizens from suing states in federal court, except in special circumstances where Congress has abrogated immunity or a state has waived it. See Edelman v. Jordan, 415 U.S. 651, 662-63, 671-72, 94 S.Ct. 1347, 39 L.Ed.2d 662 (1974). This immunity extends to any entity that is an “arm of the state,” because a suit against such an entity is, in effect, a suit against the state. See Mt. Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 280, 97 S.Ct. 568, 50 L.Ed.2d 471 (1977); Mumford v. Basinski, 105 F.3d 264, 267 (6th Cir.1997), cert. denied, — U.S. -, 118 S.Ct. 298, 139 L.Ed.2d 229 (1997). Whether a particular *246entity is an “arm of the state” depends, in part, on its status under state law. See Mt. Healthy, 429 U.S. at 280, 97 S.Ct. 568. There is no doubt that a suit against ODHS is a suit against the state for Eleventh Amendment purposes. See Ohio Rev.Code Ann. §§ 5101.01 — 5101.07 (Banks-Baldwin West 1994 & Supp.1998) (establishing ODHS as a statewide agency); see also Cox v. Kentucky Dep’t of Transp., 53 F.3d 146, 152 n. 2 (6th Cir.1995) (affirming summary judgment for defendant because Eleventh Amendment bars suits “against the state and its departments”); Chambers v. Ohio Dep’t of Human Serv., 145 F.3d 793, 794 (6th Cir.1998) (noting district court’s dismissal, on Eleventh Amendment grounds, of ODHS from suit challenging Medicaid eligibility requirements), petition for cert. filed (U.S. Aug. 25, 1998) (No. 98-360); Davila v. Ohio Dep’t of Human Serv., 106 F.3d 400, 1997 WL 41198 (6th Cir.1997) (affirming district court’s dismissal of ODHS from claims for which Congress has not abrogated Eleventh Amendment immunity). Because ODHS is an arm of the state of Ohio, it must be dismissed as a defendant in this case. The other defendants, including the director of ODHS, are properly sued in federal court, and we consider the merits of the plaintiffs’ claims as to them.